                      Mark C. Choate, AK #8011070
                      CHOATE LAW FIRM LLC
                      424 N. Franklin Street
                      Juneau, Alaska 99801
                      Telephone: (907) 586-4490
                      Facsimile: (206) 424-9705
                      Email: lawyers@choatelawfirm.com

                      Amanda J. Harber, AK #1011119
                      P.O. Box 661
                      Soldotna, AK 99669
                      Tel: (907) 545-4435
                      Email: amanda@49thstatelaw.com

                      Attorneys for Plaintiff
                                                           UNITED STATES DISTRICT COURT

                                                                    DISTRICT OF ALASKA
                       ELIZABETH BAKALAR,

                                                       Plaintiff,             Case No. 3:19-cv-00025 JWS

                       vs.

                       MICHAEL J. DUNLEAVY, in his
                       individual and official capacities;
                       TUCKERMAN BABCOCK; and the STATE
                       OF ALASKA,

                                                       Defendants.



                                                       AFFIDAVIT OF COUNSEL IN SUPPORT OF
                                                    PLAINTIFF’S RULE 56(f) MOTION FOR EXTENSION




                       AFFIDAVIT IN SUPPORT OF PLAINTIFF’S RULE 56(F)               CHOATE LAW FIRM LLC
                       MOTION FOR EXTENSION OF TIME                                 424 N. Franklin St. Juneau, Alaska 99801
                       Bakalar v. Dunleavy, et al. No. 3:19-cv-00025 JWS            Tel: (907) 586-4490 Fax: (206) 424-9705
                       Page 1 of 3
                                                                                    lawyers@choatelawfirm.com




                                   Case 3:19-cv-00025-JWS Document 58-2 Filed 04/10/21 Page 1 of 3
Document Id: A81D4E70-9A4A-11EB-A656-5394B1C13FB3
                                                                                                                               Page 1/3
OnlineNotary.net
                      STATE OF ALASKA                                       )
                                                                            ) ss.
                      FIRST JUDICIAL DISTRICT                               )

                                  Mark Choate, being duly sworn upon oath, deposes and states:

                                  1.         I am lead counsel for the plaintiff in this matter.
                                  2.         Amanda Harber and I substituted in as plaintiff’s counsel in late September, 2020.
                                  3.         We immediately prepared and filed a First Amended Complaint which added a
                                             claim for violation of the Alaska Constitution’s merit principles.
                                  4.         Three days after receipt of the defendants’ Answer denying all of plaintiff’s
                                             claim, including that she was fired for her speech, on November 19, 2020 we
                                             served a 30(b)(6) deposition notice along with subpoena/request for production of
                                             documents. Documents were to be received on December 22, 2020 and
                                             depositions were to occur in early January.
                                  5.         On December 29, 2020 I made a call and sent a letter to defense counsel asking
                                             about the whereabouts of the documents due on December 22, 2020.
                                  6.         On the same day, I received a call from Mr. Baylous and Mr. Jamieson. They
                                             apologized that they had failed to docket the need to identify 30(b)(6)
                                             representatives in response to our deposition notice and promised to have the
                                             written discovery we requested by January 5, 2021.
                                  7.         Receiving no response, I followed up on January 5, 2021 with an email.
                                  8.         Subsequently, the defense has identified dates for their 30(b)(6) witnesses but
                                             have not been able to get the documents to us. They have requested repeated
                                             extensions of time that we have granted, and we have repeatedly moved out the
                                             depositions.
                                  9.         I don’t believe these delays have been intentional in creating a bind for us but the
                                             filing of the motion for summary judgment before this discovery has been




                       AFFIDAVIT IN SUPPORT OF PLAINTIFF’S RULE 56(F)                       CHOATE LAW FIRM LLC
                       MOTION FOR EXTENSION OF TIME                                         424 N. Franklin St. Juneau, Alaska 99801
                       Bakalar v. Dunleavy, et al. No. 3:19-cv-00025 JWS                    Tel: (907) 586-4490 Fax: (206) 424-9705
                       Page 2 of 3
                                                                                            lawyers@choatelawfirm.com




                                   Case 3:19-cv-00025-JWS Document 58-2 Filed 04/10/21 Page 2 of 3
Document Id: A81D4E70-9A4A-11EB-A656-5394B1C13FB3
                                                                                                                                       Page 2/3
OnlineNotary.net
                                                           obtained places us at a disadvantage. We simply have not had the opportunity to
                                                           obtain the discovery we need for this case to date.
                                                    10.    Defense counsel have promised to get documents to us this coming week. We
                                                           have noticed (again) Mr. Babcock and Ms. Grace’s depositions for April 22 and
                                                           April 29 respectively.
                                                    11.    I start a four-day trial in Seattle on May 3 and a two-week trial in Honolulu
                                                           beginning May 10, 2021. If additional depositions are needed after the end of the
                                                           month, they will have to occur the last week of May or in early June.
                                                    12.    I’m confident that I can respond to the Motion for Summary Judgment if the court
                                                           extends the deadline for our Opposition to June 11, 2021.


                                                    FURTHER AFFIANT SAYETH NAUGHT.

                                                    Dated: April 10, 2021.



                                                                                                    By:    Mark Choate
                                                                                                          Mark Choate



                                                                                                     State of Texas | County of Harris
                                                                                          10 2021 at __________________.
                                                     SUBSCRIBED AND SWORN TO before April____,
                                                             Mark Choate
                                                    _______________________________________________________

                                                                                                    By:
                                                                                                          Notary Public
                                                                                                          State of Texas
                                                                                                          My Commission Expires: May 23, 2022


                                                                              Document Notarized using a Live Audio-Video Connection




                                               AFFIDAVIT IN SUPPORT OF PLAINTIFF’S RULE 56(F)           CHOATE LAW FIRM LLC
                                               MOTION FOR EXTENSION OF TIME                             424 N. Franklin St. Juneau, Alaska 99801
                                               Bakalar v. Dunleavy, et al. No. 3:19-cv-00025 JWS        Tel: (907) 586-4490 Fax: (206) 424-9705
                                               Page 3 of 3
                                                                                                        lawyers@choatelawfirm.com




                                                     Case 3:19-cv-00025-JWS Document 58-2 Filed 04/10/21 Page 3 of 3
Document Id: A81D4E70-9A4A-11EB-A656-5394B1C13FB3
OnlineNotary.net
                                                                                                                                                   Page 3/3
Powered by TCPDF (www.tcpdf.org)
